  Case 2:20-cv-03326-RGK-GJS Document 17 Filed 01/27/21 Page 1 of 1 Page ID #:67


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-03326-RGK-GJS                                      Date     January 27, 2021
 Title             Leemanuel Weilch v. Hairon Chow et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                          N/A
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER RE RESPONSE TO ORDER TO SHOW
                              CAUSE



      The Court has reviewed the proof of service [16] that was filed in response to the Order
to Show Cause [15]. The last day to timely serve the summons and complaint was July 8,
2020. Therefore, defendant Hairon Chow, doing business as Talking Taco Grill, is hereby
dismissed for lack of prosecution.
       According to the Court’s Standing Order Regarding Newly Assigned Cases [8], proofs of
service shall be filed within 5 days of serving the summons and complaint. As to defendant
Rosewoods Assets, LLC, Plaintiff shall show cause in writing, not later than February 1, 2021,
regarding the failure to timely file the proof of service. Plaintiff shall also file a Request for
Default by the Clerk as to defendant Rosewood Assets, LLC on or before February 1, 2021.
Failure to do so will result in dismissal for lack of prosecution.
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
